NOT PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
              __________________________

                       No. 18-1461
               __________________________

                     FITZROY POWELL,
       on behalf of himself and others similarly situated,
                               Appellant

                           v.

         ALDOUS & ASSOCIATES, P.L.L.C.;
                  JOHN DOES 1-25
                   ______________

         Appeal from the United States District Court
                 for the District of New Jersey
            (D.C. Civ. Action No. 2-17-cv-03770)
          District Judge: Honorable Kevin McNulty
                        _____________

         Submitted Under Third Circuit L.A.R. 34.1(a)
                     January 18, 2019
                     ______________

Before: GREENAWAY, JR., SHWARTZ, PORTER, Circuit Judges.

               (Opinion Filed: January 29, 2019)
                                      ______________

                                         OPINION *
                                      ______________


GREENAWAY, JR., Circuit Judge.

       This is a putative class action brought by Fitzroy Powell against the law firm

Aldous & Associates, P.L.L.C. (“Aldous”). Powell alleges that the debt settlement letter

Aldous sent him violated sections 1692e(3), (5), and (10) of the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692e(3), (5), (10). In his view, the letter could

confuse the least sophisticated consumer into believing that an attorney at Aldous was

meaningfully involved, when none had been, and that Aldous was threatening legal

action that it could not take and did not intend to take. The District Court granted

Aldous’ motion to dismiss on the grounds that the letter sufficiently disclaims meaningful

attorney involvement and, when read in its entirety, does not threaten legal action or

suggest that a suit is imminent. We will affirm.

                                      I.    Background

       Aldous is a law firm in Utah that acts as a debt collector. In a letter dated January

21, 2017, Aldous sought to collect from Powell a debt owed to Diamond Wireless. In

relevant part, the one page letter reads,

       The original creditor of this file, Diamond Wireless, has developed an
       “Amnesty Program,” for seriously delinquent accounts.



       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.

                                                   2
       Therefore, you will be permitted to clear your obligation on your past due
       amount by paying 50% of the Total Due to our office no later than April 15,
       2017.

       Amnesty Program amount to settle debt: $200.00. Pay now online by going
       to www.aldouslegal.com and click “Pay Now” at the top. Be sure to reference
       the listed account number.

       A negative credit report reflecting on your credit record may be submitted to
       a credit reporting agency and will remain if you fail to fulfill the terms of
       your credit obligations. Upon receipt of this payment, your account and any
       negative report to the credit bureau will be “Settled in Full,” and you will be
       released from further obligation.

       If you desire to pay over the phone, please contact our office today at
       1.888.221.5155. More than thirty (30) days has passed since our first written
       notice to you. Currently, your obligation is not resolved.

       When payment is received your obligation will be finalized and closed. Once
       paid and if you choose, you will be able to enter into a new agreement with
       the original creditor.

       Sincerely,
       Aldous & Associates, P.L.L.C.

       THIS IS AN ATTEMPT TO COLLECT A DEBT: ANY
       INFORMATION OBTAINED WILL BE USED FOR THAT
       PURPOSE.   THIS COMMUNICATION IS FROM A DEBT
       COLLECTOR.

       At this time, not [sic] attorney with this firm has personally reviewed the
       particular circumstances of your account.

          OUR ATTORNEYS ARE ADMITTED TO PRACTICE IN ONE OR
           MORE OF THE FOLLOWING: NEW YORK**, LOUISIANA*,
                        PENNSYLVANIA*, UTAH*

JA 8–9, 22.

       Powell filed suit, alleging that this letter violates 15 U.S.C. § 1692e(3), (5), and

(10). He premised those allegations on his view that the letter could mislead the least


                                                  3
sophisticated consumer to believe that an attorney at Aldous was meaningfully involved

in collecting the debt, and that Aldous could commence legal action against said

consumer. That, in turn, would not only violate sections 1692e(3) and (5), 1 but also

section 1692e(10) and 1692e more generally, as the letter could constitute using false,

deceptive, or misleading representations to attempt to collect a debt.

       Aldous filed a motion to dismiss for failure to state a claim, pursuant to Federal

Rule of Civil Procedure 12(b)(6), and the District Court granted that motion. The District

Court concluded that the letter sufficiently disclaims meaningful attorney involvement,

and “merely states that failure to pay the debt at all may have a negative impact on one’s

credit[.] . . . [It] does not threaten legal action or suggest that a suit is imminent.” JA 18–

19.

       Powell appealed.

                        II.   Jurisdiction and Standard of Review

       Pursuant to 28 U.S.C. § 1331, the District Court had subject matter jurisdiction

over Powell’s FDCPA claims. We have jurisdiction under 28 U.S.C. § 1291 and review

de novo a district court’s decision on a motion to dismiss. Taksir v. Vanguard Grp., 903

F.3d 95, 96 (3d Cir. 2018) (citation omitted). Thus, as the District Court did, we examine

whether, accepting the well-pleaded factual allegations in the complaint as true and

drawing all reasonable inferences in Powell’s favor, a plausible claim to relief exists.


       1
        Sections 1692e(3) and (5) specifically prohibit “[t]he false representation or
implication that any individual is an attorney or that any communication is from an
attorney,” and “[t]he threat to take any action that cannot legally be taken or that is not
intended to be taken,” respectively. 15 U.S.C. § 1692e(3), (5).
                                                  4
McTernan v. City of York, 577 F.3d 521, 530 (3d Cir. 2009) (citation omitted).

                                      III.   Analysis

       The crux of Powell’s case is that Aldous’s letter is a debt collection letter from a

law firm, which uses the firm letterhead, and includes numerous legal terms of art such as

“amnesty,” “obligation,” and “settlement.” This is despite the fact that the letter

simultaneously acknowledges that no lawyer from the firm has been admitted to practice

in the debtor’s state. In Powell’s view, such a letter violates section 1692e(3) because it

implies meaningful attorney involvement where there was none; it violates section

1692e(5) because it implies that a lawsuit could be instituted by Aldous when it cannot;

and section 1692e(10) because it could be read to have two or more meanings on each of

those points, one of which is inaccurate.

       Aldous counters that the letter is FDCPA-compliant because it contains an

attorney disclaimer—a statement disclaiming that an attorney has personally reviewed the

debtor’s account—placed on the “front and center” of the letter, as opposed to on the

back. To that effect, Aldous argues that its letter is consistent with our decision in Lesher

v. Law Offices of Mitchell N. Kay, PC, 650 F.3d 993 (3d Cir. 2011). See Appellee Br. 2,

12 (stating that “[t]he Lesher court was concerned about the placement, not the verbiage

of the disclaimer”).

       Both parties miss the mark.

       Powell’s argument is ultimately unhelpful because the letter does include language

intended to clear up any misimpression that Aldous was acting as an attorney and that

there was meaningful attorney involvement. The letter prominently places two

                                                 5
disclaimers, one clearly stating, inter alia, “THIS IS AN ATTEMPT TO COLLECT A

DEBT. . . . THIS COMMUNICATION IS FROM A DEBT COLLECTOR[,]” and

the other that, “[a]t this time, not [sic] attorney with this firm has personally reviewed

the particular circumstances of your account.” JA 22 (emphases in original).

   Aldous, on the other hand, puts undue weight on the placement of the disclaimers. To

be clear, that is a factor to consider. In Lesher, we observed that “disclaimers included in

[debt collection] letters, which are printed on the backs,” do not “make clear to the least

sophisticated debtor that [the law firm in question] is acting solely as a debt collector and

not in any legal capacity in sending the letters.” 650 F.3d at 1003. But we also

considered the collection letters at issue in their totality, and concluded that they “falsely

impl[ied] that an attorney, acting as an attorney, [was] involved in collecting [the

relevant] debt.” Id. (explaining that the disclaimer printed on the back “completely

contradict[ed] the message sent on the front of the letters[,]” which was “that the creditor

retained a law firm to collect the debt”).

   In granting Aldous’s motion, the District Court’s analysis was consistent with our

approach in Lesher. The District Court expressly states that its conclusion that the

attorney disclaimer at issue in this case is sufficient is premised on “[m]any factors.” JA

18. It proceeds to explain those factors: (a) the disclaimer is (i) in a bold, normal size

font, (ii) located on the front of a one-page letter, (iii) set apart in a separate paragraph,

and (b) the letter is not signed by an attorney. Id. We agree that, given the totality of the

letter, such a disclaimer is sufficient to dispel the impression of meaningful attorney

involvement.

                                                   6
   Likewise, Powell’s section 1692e(5) claim fails because, for the reasons provided by

the District Court, we also conclude that the letter would not lead the least sophisticated

consumer to believe that a lawsuit was being threatened. In so holding, because Powell’s

arguments related to his section 1692e(10) claims depend on the same facts and

arguments as those for his sections 1692e(3) and (5) claims, we do not find the sort of

ambiguity Powell suggests in support of his section 1692e(10) claim.

   We will therefore affirm the District Court’s dismissal of Powell’s FDCPA claims.




                                                 7